DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
	Claim 13 recites “wherein -210mm ≤ f1 ≤ -16.0mm” which was not described in Applicant’s originally filed parent specification of US Apps. 14/942346, 16/558645.  Specifically, para. [00111] “a focal length (f1) of the first lens may be determined to be in a range of about -210 to about -16.0”.  About -210 and about -16.0 does not necessarily mean equal to and as evidenced by Table 1, none of the embodiments has a value equal to -210 or -16.0 (MPEP 2163.05.III).
	Claim 14 recites “wherein 1.50mm ≤ f2 ≤ 2.70mm” which was not described in Applicant’s originally filed parent specification of US Apps. 14/942346, 16/558645.  Specifically, para. [00111] “a focal length (f2) of the first lens may be determined to be in a range of about 1.50 to about 2.70”.  About 1.50 and about 2.70 does not necessarily mean equal to and as evidenced by Table 1, none of the embodiments has a value equal to 1.50 or 2.70 (MPEP 2163.05.III).
	Claim 15 recites “wherein -5.00mm ≤ f3 ≤ -2.00mm” which was not described in Applicant’s originally filed parent specification of US Apps. 14/942346, 16/558645.  Specifically, para. [00111] “a focal length (f3) of the first lens may be determined to be in a range of about -5.0 to about -2.0”.  About -5.0 and about -2.0 does not necessarily mean equal to and as evidenced by Table 1, none of the embodiments has a value equal to -5.00 or -2.00 (MPEP 2163.05.III).
	As such claims 13-15 are considered to have a filing date of the instant application June 24, 2021.

Information Disclosure Statement
The information disclosure statement(s) filed on June 24, 2021 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-11, 13 are rejected under 35 U.S.C. 102(a1),(a2) as being anticipated by Huang et al. (US 2015/0212296 - Huang).
	As to claim 1, Huang teaches a lens module comprising a first lens having negative refractive power (Huang Fig. 7 - 410; Table 7); a second lens having positive refractive power and a convex object-side surface (Huang Fig. 7 - 420, 421; Table 7); a third lens having negative refractive power and a convex object-side surface (Huang Fig. 7 - 430, 431; Table 7); a fourth lens having a convex object-side surface and a concave image-side surface (Huang Fig. 7 - 440, 441, 442 (being concave in periphery)); a fifth lens having a refractive power (Huang Fig. 7 - 450); and a sixth lens having one or more inflection points on an image-side surface thereof (Huang Fig. 7 - 460, 462), wherein the first to sixth lenses are sequentially disposed from an object side of the lens module to an image side of the lens module (Huang Fig. 7), wherein an absolute value of a radius of curvature of the object-side surface of the second lens is less than an absolute value of a radius of curvature of an object-side surface of the first lens (Huang Table 7 - |R4| < |R1|).
	As to claim 2, Huang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Huang further teaches the first lens has a convex image side surface (Huang Fig. 7 - 412, convex in periphery).
	As to claim 3, Huang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Huang further teaches the second lens has a convex image side surface (Huang Fig. 7 - 422, convex in periphery).
	As to claim 4, Huang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Huang further teaches the third lens has a concave image side surface (Huang Fig. 7 - 432).
	As to claim 7, Huang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Huang further teaches the fifth lens has a concave object side surface (Huang Fig. 7 - 451).
	As to claim 8, Huang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Huang further teaches the fifth lens has a convex image side surface (Huang Fig. 7 - 452).
	As to claim 9, Huang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Huang further teaches the sixth lens has negative refractive power (Huang Tale 7).
	As to claim 10, Huang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Huang further teaches the sixth lens has a convex object side surface (Huang Fig. 7 - 461).
	As to claim 11, Huang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Huang further teaches the sixth lens has a concave image side surface (Huang Fig. 7 - 462).
	As to claim 13, Huang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Huang further teaches -210mm ≤ f1 ≤ -16.0mm (Huang Table 7 - f1 = -71.22).

Claims 13, 14, 15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Chae (US 2016/0161716).
	As to claim 1+13, Chae teaches a lens module comprising a first lens having negative refractive power (Chae Fig. 1 - 110); a second lens having positive refractive power and a convex object-side surface (Chae Fig. 1 - 120; Fig. 3); a third lens having negative refractive power and a convex object-side surface (Chae Fig. 1 - 130; Fig. 3); a fourth lens having a convex object-side surface and a concave image-side surface (Chae Fig. 1 - 140; Fig. 3); a fifth lens having a refractive power (Chae Fig. 1); and a sixth lens having one or more inflection points on an image-side surface thereof (Chae Fig. 1 - 160), wherein the first to sixth lenses are sequentially disposed from an object side of the lens module to an image side of the lens module (Chae Fig. 1), wherein an absolute value of a radius of curvature of the object-side surface of the second lens is less than an absolute value of a radius of curvature of an object-side surface of the first lens (Chae Fig. 3 - |R3| < |R1|), wherein -210mm ≤ f1 ≤ -16.0mm (Chae Table 1 - f1 = -102.18).
	As to claim 1+14, Chae teaches a lens module comprising a first lens having negative refractive power (Chae Fig. 1 - 110); a second lens having positive refractive power and a convex object-side surface (Chae Fig. 1 - 120; Fig. 3); a third lens having negative refractive power and a convex object-side surface (Chae Fig. 1 - 130; Fig. 3); a fourth lens having a convex object-side surface and a concave image-side surface (Chae Fig. 1 - 140; Fig. 3); a fifth lens having a refractive power (Chae Fig. 1); and a sixth lens having one or more inflection points on an image-side surface thereof (Chae Fig. 1 - 160), wherein the first to sixth lenses are sequentially disposed from an object side of the lens module to an image side of the lens module (Chae Fig. 1), wherein an absolute value of a radius of curvature of the object-side surface of the second lens is less than an absolute value of a radius of curvature of an object-side surface of the first lens (Chae Fig. 3 - |R3| < |R1|), wherein 1.50mm ≤ f2 ≤ 2.70mm (Chae Table 1 - f2 = 2.354).
	As to claim 1+15, Chae teaches a lens module comprising a first lens having negative refractive power (Chae Fig. 1 - 110); a second lens having positive refractive power and a convex object-side surface (Chae Fig. 1 - 120; Fig. 3); a third lens having negative refractive power and a convex object-side surface (Chae Fig. 1 - 130; Fig. 3); a fourth lens having a convex object-side surface and a concave image-side surface (Chae Fig. 1 - 140; Fig. 3); a fifth lens having a refractive power (Chae Fig. 1 -150); and a sixth lens having one or more inflection points on an image-side surface thereof (Chae Fig. 1 - 160), wherein the first to sixth lenses are sequentially disposed from an object side of the lens module to an image side of the lens module (Chae Fig. 1), wherein an absolute value of a radius of curvature of the object-side surface of the second lens is less than an absolute value of a radius of curvature of an object-side surface of the first lens (Chae Fig. 3 - |R3| < |R1|), wherein -5.00mm ≤ f3 ≤ -2.00mm (Chae Table 1 - f3 = -3.903).

Claims 1, 3-4, 6-11, 13, 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsueh et al. (US 2016/0161709 - Hsueh).
	As to claim 1, Hsueh teaches a lens module comprising a first lens having negative refractive power (Hsueh Fig. 8A - 810; Table 21); a second lens having positive refractive power and a convex object-side surface (Hsueh Fig. 8A - 820, 821; Table 21); a third lens having negative refractive power and a convex object-side surface (Hsueh Fig. 8A - 830, 831 convex in periphery; Table 21); a fourth lens having a convex object-side surface and a concave image-side surface (Hsueh Fig. 8A - 840, 841, 942; Table 21); a fifth lens having a refractive power (Hsueh Fig. 8A - 850); and a sixth lens having one or more inflection points on an image-side surface thereof (Hsueh Fig. 8A - 860, 862), wherein the first to sixth lenses are sequentially disposed from an object side of the lens module to an image side of the lens module (Hsueh Fig. 8A), wherein an absolute value of a radius of curvature of the object-side surface of the second lens is less than an absolute value of a radius of curvature of an object-side surface of the first lens (Hsueh Table 21 - |R3| < |R1|).
	As to claim 3, Hsueh teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Hsueh further teaches the second lens has a convex image side surface (Hsueh Fig. 8A - 822).
	As to claim 4, Hsueh teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Hsueh further teaches the third lens has concave image side surface (Hsueh Fig. 8A - 832).
	As to claim 6, Hsueh teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Hsueh further teaches the fifth lens has positive refractive power (Hsueh Table 21).
	As to claim 7, Hsueh teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Hsueh further teaches the fifth lens has a concave object side surface (Hsueh Fig. 8A - 851).
	As to claim 8, Hsueh teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Hsueh further teaches the fifth lens has a convex image side surface (Hsueh Fig. 8A - 852).
	As to claim 9, Hsueh teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Hsueh further teaches the sixth lens has a negative refractive power (Hsueh Table 21).
	As to claim 10, Hsueh teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Hsueh further teaches the sixth lens has a convex object side surface (Hsueh Fig. 8A - 861).
	As to claim 11, Hsueh teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Hsueh further teaches the sixth lens has a concave image side surface (Hsueh Fig. 8A - 862).
	As to claim 13, Hsueh teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Hsueh further teaches -210mm ≤ f1 ≤ -16.0mm (Hsueh Table 21 - f1 = -37.93mm).
	As to claim 15, Hsueh teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Hsueh further teaches -5.00mm ≤ f3 ≤ -2.00mm (Hseuh Table 21 - f3 = -4.67mm).

Claims 1, 3-4, 6-13 are rejected under 35 U.S.C. 102(a2) as being anticipated by Sekine et al. (US 2016/0282588 - Sekine).
	As to claim 1, Sekine teaches a lens module comprising a first lens having negative refractive power (Sekine Fig. 19 - L1; Table 10); a second lens having positive refractive power and a convex object-side surface (Sekine Fig. 19 - L2; Table 10); a third lens having negative refractive power and a convex object-side surface (Sekine Fig. 19 - L3; Table 10); a fourth lens having a convex object-side surface and a concave image-side surface (Sekine Fig. 19 - L4; Table 10); a fifth lens having a refractive power (Sekine Fig. 19 - L5; Table 10); and a sixth lens having one or more inflection points on an image-side surface thereof (Sekine Fig. 19 - L6), wherein the first to sixth lenses are sequentially disposed from an object side of the lens module to an image side of the lens module (Sekine Fig. 19), wherein an absolute value of a radius of curvature of the object-side surface of the second lens is less than an absolute value of a radius of curvature of an object-side surface of the first lens (Sekine Table 10 - |R3| < |R1|). 
	As to claim 3, Sekine teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Sekine further teaches the second lens has a convex image side surface (Sekine Fig. 19 - L2; Table 10).
	As to claim 4, Sekine teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Sekine further teaches the third lens has a concave image side surface (Sekine Fig. 19 - L3; Table 10).
	As to claim 6, Sekine teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Sekine further teaches the fifth lens has positive refractive power (Sekine Fig. 19 - L5; Table 10).
	As to claim 7, Sekine teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Sekine further teaches the fifth lens has a concave object side surface (Sekine Fig. 19 - L5; Table 10).
	As to claim 8, Sekine teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Sekine further teaches the fifth lens has a convex image side surface (Sekine Fig. 19 - L5; Table 10).
	As to claim 9, Sekine teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Sekine further teaches the sixth lens has a negative refractive power (Sekine Table 10).
	As to claim 10, Sekine teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Sekine further teaches the sixth lens has a convex object side surface (Sekine Fig. 19 - L6; Table 10).
	As to claim 11, Sekine teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Sekine further teaches the sixth lens has a concave image side surface (Sekine Fig. 19 - L6; Table 10).
	As to claim 12, Sekine teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Sekine further teaches 0.6 < f5/f (Sekine Table 10 - f5 = 4.121; f = 6.788; f5/f ≈ 0.61).
	As to claim 13, Sekine teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Sekine further teaches -210mm ≤ f1 ≤ -16.0mm (Sekine Table 10 - f1 = -53.077).

Claims 1-13 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Nihei (JP 2014-044250; cited by Applicant).
	As to claim 1, Nihei teaches a lens module comprising a first lens having negative refractive power (Nihei Fig. 1 - L1; Fig. 7 - L1); a second lens having positive refractive power and a convex object-side surface (Nihei Fig. 1 - L2; Table 1; Fig. 7 - L2; Table 43); a third lens having negative refractive power and a convex object-side surface (Nihei Fig. 1 - L3; Table 1; Fig. 7 - L3; Table 43); a fourth lens having a convex object-side surface and a concave image-side surface (Nihei Fig. 1 - L4; Table 1; Fig. 7 - L4; Table 43); a fifth lens having a refractive power (Nihei Fig. 1 - L5; Table 1; Fig. 7 - L5; Table 43); and a sixth lens having one or more inflection points on an image-side surface thereof (Nihei Fig. 1 - L6; Fig. 7 - L6), wherein the first to sixth lenses are sequentially disposed from an object side of the lens module to an image side of the lens module (Nihei Figs. 1, 7), wherein an absolute value of a radius of curvature of the object-side surface of the second lens is less than an absolute value of a radius of curvature of an object-side surface of the first lens (Nihei Table 1 - |2.6000| < |10.0526|; Table 43 - |3.613| < |-9.106|).
	As to claim 2, Nihei teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Nihei further teaches the first lens has a convex image side surface (Nihei Fig. 7 - L1; Table 43).
	As to claim 3, Nihei teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Nihei further teaches the second lens has a convex image side surface (Nihei Fig. 1 - L2; Table 1; Fig. 7 - L2; Table 43).
	As to claim 4, Nihei teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Nihei further teaches the third lens has a concave image side surface (Nihei Fig. 1 - L3; Table 1; Fig. 7 - L3; Table 43).
	As to claim 5, Nihei teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Nihei further teaches the fourth lens has negative refractive power (Nihei Fig. 1 - L4; Table 1).
	As to claim 6, Nihei teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Nihei further teaches the fifth lens has positive refractive power (Nihei Fig. 1 - L5; Table 1; Fig. 7 - L5; Table 43).
	As to claim 7, Nihei teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Nihei further teaches the fifth lens has a concave object side surface (Nihei Fig. 1 - L5 concave in periphery; Fig. 7 - L5 concave in periphery).
	As to claim 8, Nihei teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Nihei further teaches the fifth lens has a convex image side surface (Nihei Fig. 1 - L5; Fig. 7 - L5).
	As to claim 9, Nihei teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Nihei further teaches the sixth lens has a negative refractive power (Nihei Fig. 1 - L6; Table 1; Fit. 7 - L6; Table 43).
	As to claim 10, Nihei teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Nihei further teaches the sixth lens has a convex object side surface (Nihei Fig. 7 - L6; Table 43).
	As to claim 11, Nihei teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Nihei further teaches the sixth lens has a concave object side surface (Nihei Fig. 1 - L6; Fig. 7 - L6).
	As to claim 12, Nihei teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Nihei further teaches 0.60 < f5/f (Nihei Table 1; Table 57 - as calculated f5/f ≈ 0.62).
	As to claim 13, Nihei teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Nihei further teaches -210mm ≤ f1 ≤ -16.0mm (Nihei Table 1 - as calculated f1 ≈ -26mm).
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1 above, and further in view of Lohmann (Scaling Laws for Lens Systems; cited by Applicant).
	As to claim 14, Huang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and while Huang teaches f2 = 3.68mm, such value constitutes a scaled up/down size of the claimed 1.50mm ≤ f2 ≤ 2.7mm, specifically scaling down by 30% where: 3.68mm*0.70 ≈ 2.58mm.  It would have been obvious to one of ordinary skill in the art at the time of invention to satisfy 1.50mm ≤ f2 ≤ 2.7mm, since such a modification would involve only a mere change in size of a component, specifically scaling down by 30%. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. In re Reinhart, 189 USPQ 143 (CCAP 1976).  As taught by Lohmann, scaling lens systems is trivial (Lohmann page 4996; section II).  It would have been obvious to one of ordinary skill in the art to scale up/down the lens system since such scaling allows for the lens module to be used with different sized cameras, image sensors, etc.
	As to claim 15, Huang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and while Huang teaches f3 = -5.67mm, such value constitutes a scaled up/down size of the claimed -5.00mm ≤ f3 ≤ -2.00mm, specifically scaling down by 15% where: -5.67mm*0.85 ≈ -4.82mm.  It would have been obvious to one of ordinary skill in the art at the time of invention to satisfy -5.00mm ≤ f3 ≤ -2.00mm, since such a modification would involve only a mere change in size of a component, specifically scaling down by 15%. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. In re Reinhart, 189 USPQ 143 (CCAP 1976).  As taught by Lohmann, scaling lens systems is trivial (Lohmann page 4996; section II).  It would have been obvious to one of ordinary skill in the art to scale up/down the lens system since such scaling allows for the lens module to be used with different sized cameras, image sensors, etc.



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hsueh (cited above).
	As to claim 12, Hsueh teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Hsueh further teaches f5/f ≈ 0.6 (Hsueh Table 21) to the same significant digits, and therefore just outside the range of 0.6 < f5/f.  It would have been obvious to one of ordinary skill in the art at the time of invention to satisfy f5/f > 0.60, since a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art, but are merely close that one of ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner 227 USPQ 773 (Fed. Cir. 1985); MPEP 2144.05.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hsueh as applied to claim 1 above, and further in view of Lohmann (cited above).
	As to claim 14, Hsueh teaches all the limitations of the instant invention as detailed above with respect to claim 1, and while Hsueh teaches f2 = 2.89mm, such value constitutes a scaled up/down size of the claimed 1.50mm ≤ f2 ≤ 2.7mm, specifically scaling down by 10% where: 2.89mm*0.90 ≈ 2.6mm.  It would have been obvious to one of ordinary skill in the art at the time of invention to satisfy 1.50mm ≤ f2 ≤ 2.7mm, since such a modification would involve only a mere change in size of a component, specifically scaling down by 10%. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. In re Reinhart, 189 USPQ 143 (CCAP 1976).  As taught by Lohmann, scaling lens systems is trivial (Lohmann page 4996; section II).  It would have been obvious to one of ordinary skill in the art to scale up/down the lens system since such scaling allows for the lens module to be used with different sized cameras, image sensors, etc.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sekine (cited above).
	As to claim 5, Sekine teaches all the limitations of the instant invention as detailed above with respect to claim 1, and while Sekine further teaches the fourth lens can be positive or negative (Sekine para. [0021], [0099] condition (5)), the particular embodiment of Example 10 provides a positive power (Sekine Table 10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a negative fourth lens since, as taught by Sekine, such lens can be either positive or negative and is constructed to correct astigmatism, coma, and spherical aberrations (Sekine para. [0021]

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine as applied to claim 1 above, and further in view of Lohmann (cited above).
	As to claim 14, Sekine teaches all the limitations of the instant invention as detailed above with respect to claim 1, and while Sekine teaches f2 = 4.502mm, such value constitutes a scaled up/down size of the claimed 1.50mm ≤ f2 ≤ 2.7mm, specifically scaling down by 45% where: 4.502mm*0.55 ≈ 2.48mm.  It would have been obvious to one of ordinary skill in the art at the time of invention to satisfy 1.50mm ≤ f2 ≤ 2.7mm, since such a modification would involve only a mere change in size of a component, specifically scaling down by 45%. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. In re Reinhart, 189 USPQ 143 (CCAP 1976).  As taught by Lohmann, scaling lens systems is trivial (Lohmann page 4996; section II).  It would have been obvious to one of ordinary skill in the art to scale up/down the lens system since such scaling allows for the lens module to be used with different sized cameras, image sensors, etc.
	As to claim 15, Sekine teaches all the limitations of the instant invention as detailed above with respect to claim 1, and while Sekine further teaches f3 = -7.155mm, such value constitutes a scaled up/down size of the claimed -5.00mm ≤ f3 ≤ -2.00mm, specifically scaling down by 35% where: -7.155mm*0.65 ≈ -4.65mm.  It would have been obvious to one of ordinary skill in the art at the time of invention to satisfy -5.00mm ≤ f3 ≤ -2.00mm, since such a modification would involve only a mere change in size of a component, specifically scaling down by 35%. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. In re Reinhart, 189 USPQ 143 (CCAP 1976).  As taught by Lohmann, scaling lens systems is trivial (Lohmann page 4996; section II).  It would have been obvious to one of ordinary skill in the art to scale up/down the lens system since such scaling allows for the lens module to be used with different sized cameras, image sensors, etc.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nihei as applied to claim 1 above, and further in view of Lohmann (cited above).
	As to claim 14, Nihei teaches all the limitations of the instant invention as detailed above with respect to claim 1, and while Nihei further teaches f2 ≈ 3mm; f2 ≈ 3.26 (Nihei Table 1; Table 43), such values constitute a scaled up/down size of the claimed 1.50mm ≤ f2 ≤ 2.7mm, specifically scaling down by 10% or 20% where: 3mm*0.90 ≈ 2.7mm; 3.26mm*0.80 ≈ 2.6mm.  It would have been obvious to one of ordinary skill in the art at the time of invention to satisfy 1.50mm ≤ f2 ≤ 2.7mm, since such a modification would involve only a mere change in size of a component, specifically scaling down by 10%, 20% Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. In re Reinhart, 189 USPQ 143 (CCAP 1976).  As taught by Lohmann, scaling lens systems is trivial (Lohmann page 4996; section II).  It would have been obvious to one of ordinary skill in the art to scale up/down the lens system since such scaling allows for the lens module to be used with different sized cameras, image sensors, etc.
	As to claim 15, Nihei teaches all the limitations of the instant invention as detailed above with respect to claim 1, and while Nihei further teaches f3 ≈ -6.6mm; f3 ≈ -5.3mm, such values constitute a scaled up/down size of the claimed -5.00mm ≤ f3 ≤ -2.00mm, specifically scaling down by 25%, 8% where: -6.6mm*0.75 ≈ -4.95mm; -5.3*0.92 ≈ -4.9mm.  It would have been obvious to one of ordinary skill in the art at the time of invention to satisfy -5.00mm ≤ f3 ≤ -2.00mm, since such a modification would involve only a mere change in size of a component, specifically scaling down by 25%, 8%. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. In re Reinhart, 189 USPQ 143 (CCAP 1976).  As taught by Lohmann, scaling lens systems is trivial (Lohmann page 4996; section II).  It would have been obvious to one of ordinary skill in the art to scale up/down the lens system since such scaling allows for the lens module to be used with different sized cameras, image sensors, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 31, 2022